Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 1 of 11 Page ID #:123



   1   Anthony B. Gordon, SBN 108368
   2
       Gordon & Gordon, a Professional Law Corporation
       5550 Topanga Canyon Blvd., Suite 200
   3   Woodland Hills, CA 91367
   4
       Phone:     (818) 887-5155
       Email:     law@anthonybgordon.com
   5

   6   Attorney for Defendant Wheels Outlet USA, LLC
   7

   8

   9                      UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  10                           WESTERN DIVISION
  11

  12    BMW OF NORTH AMERICA, LLC               Case No. 2:20-cv-08696-JFW-KS
        , a Delaware limited liability
  13    company; and BAYERISCHE
        MOTOREN WERKE AG, a German             DEFENDANT WHEELS OUTLET
  14    corporation,                           USA, LLC’S MEMORANDUM OF
                                               POINTS AND AUTHORITIES
  15                   Plaintiffs,
  16
                                               Date: March 8, 2021
              v.
                                               Time: 1:30 p.m.
  17    INOVIT, INC., a California             Judge: Hon. John F. Walter
        corporation; WHEELS OUTLET             Courtroom: 7A
  18    USA, LLC a Florida limited liability
        company d/b/a INOVIT EAST              Complaint Filed: 09/22/2020
  19    COAST; YINGSHEN (VICTOR)
        MAO, an individual; and DOES 1-
  20    10, inclusive
  21                   Defendants.
  22

  23

  24

  25

  26
  27

  28
                                                1
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 2 of 11 Page ID #:124



   1

   2                                         TABLE OF CONTENTS

   3   1.      SUMMARY OF ARGUMENT ............................................................ 1
   4
       2.      DISMISSALS UNDER FED. R. CIV. P. 12(b)(6) ............................... 1
   5

   6           a.      Plaintiff’s Fifth Cause of Action Should be Dismissed
                       For Failing to Identify the Products Accused of Infringement ... 2
   7

   8           b.      Plaintiff’s Fifth Cause of Action Should be Dismissed
                       For Failing to Identify the Asserted Patents ............................... 4
   9

  10   3.      SHOTGUN PLEADINGS ARE NOT PERMITTED ........................... 4
  11   4.      CONCLUSION ..................................................................................... 5
  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                                 i
            DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 3 of 11 Page ID #:125



   1                                        TABLE OF AUTHORITIES
   2
       FEDERAL CASES
   3

   4   Grace v. Fed. Emergency Mgmt., 889 F. Supp. 394 (C.D. Cal. 1995) .......... 1

   5   Ashcroft v. Iqbal, 556 U.S. 662 (2009)........................................................... 1
   6
       Daniels-Hall v. Nat'l Educ. Assoc., 629 F.3d 992 (9th Cir. 2010) ................. 1
   7

   8   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................... 1, 2
   9   Puma SE v. Forever 21, Inc., 2017 WL 4771004 (C.D. Cal. June 29, 2017) 2, 3, 4
  10
       Sanho Corp. v. Intelliarmor, 2020 WL 6153265 (C.D. Cal. Sept. 25, 2020) 2, 3
  11

  12   Bristol SL Holdings, Inc. v. Cigna Health Life Ins. Co., 2020 WL 2027955
       (C.D. Cal. Jan. 6, 2020) .................................................................................. 4
  13

  14   Peterson v. Johnson, 2016 WL 11515452 (C.D. Cal. Nov. 14, 2016) ........... 5
  15   Mason v. City of Orange, 251 F.R.D. 562 (C.D. Cal. 2008) ......................... 5
  16

  17

  18   FEDERAL STATUTES
  19   Fed. R. Civ. P. 12(b)(6) .......................................................................... 1, 2, 5
  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                                  ii
           DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 4 of 11 Page ID #:126



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2
                  1. SUMMARY OF ARGUMENT
    3

    4         Plaintiffs’ Fifth Cause of Action alleges that Wheels Outlet is infringing

    5   upon a laundry list of BMW Design Patents. Yet, nowhere in the Complaint do
    6
        Plaintiffs actually identify the products accused of infringement or provide
    7

    8   comparisons of the accused and infringing designs. In the absence of this,
    9   Plaintiffs’ Complaint is nothing more than conclusions couched as factual
   10
        allegations. This is insufficient under Fed. R. Civ. P. 12(b)(6). Plaintiffs’
   11

   12   Complaint is also defective as the list of design patents being asserting is open
   13   ended by virtue of “including but not limited to” language employed in the
   14
        Complaint. Finally, each of Plaintiffs’ six causes of action incorporates by
   15

   16   reference “each of the other allegations set forth elsewhere in the Complaint.”
   17   (Dkt. 1 at ¶54.) This is an impermissible shotgun pleading that makes it impossible
   18
        for Wheels Outlet to understand the factual basis supporting each of the individual
   19

   20   claims.
   21
                  2. DISMISSALS UNDER FED. R. CIV. P. 12(b)(6)
   22
              Federal Rule of Civil Procedure 12(b)(6) allows a defending party to test the
   23

   24   formal sufficiency of the pleadings. See Grace v. Fed. Emergency Mgmt., 889 F.
   25
        Supp. 394, 396 (C.D. Cal. 1995). In deciding a motion to dismiss under Rule
   26
        12(b)(6), courts must accept as true all “well-pleaded factual allegations” in a
   27

   28   complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A court must draw all
                                                   1
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 5 of 11 Page ID #:127



   1   reasonable inferences in the light most favorable to the non-moving party. See
   2
       Daniels-Hall v. Nat'l Educ. Assoc., 629 F.3d 992, 998 (9th Cir. 2010). However,
   3

   4   “courts ‘are not bound to accept as true a legal conclusion couched as a factual

   5   allegation.’ ” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
   6
       Papasan v. Allain, 478 U.S. 265, 286 (1986)). “To survive a motion to dismiss, a
   7

   8   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim
   9   to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550
  10
       U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
  11

  12   content that allows the court to draw the reasonable inference that the defendant is
  13   liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
  14
                       a. Plaintiff’s Fifth Cause of Action Should be Dismissed as
  15                      Failing to Identify the Products Accused of Infringement
  16
             Plaintiffs’ Fifth Cause of Action states a claim for Federal Design Patent
  17

  18   Infringement. (See Dkt. 1 at ¶¶90-100.) In order to state a claim for design patent
  19   infringement, a plaintiff must: (1) allege ownership of the patent, (2) name each
  20
       defendant, (3) cite the patent, (4) state the means by which the defendant allegedly
  21

  22   infringes, and (5) point to the sections of the patent law invoked. See Puma SE v.
  23
       Forever 21, Inc., No. CV17-2523 PSG EX, 2017 WL 4771004, at *2 (C.D. Cal.
  24
       June 29, 2017). Thus, a complaint for design patent infringement should be
  25

  26   dismissed if it fails to identify the products alleged to be infringing. See Sanho
  27
       Corp. v. Intelliarmor, No. 820CV00735JLSDFM, 2020 WL 6153265, at *4 (C.D.
  28
                                                  2
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 6 of 11 Page ID #:128



   1   Cal. Sept. 25, 2020)(“Here, the Court is left to guess whether the Accused Products
   2
       bear any resemblance to the Design Patents Sanho asserts and appends to its [First
   3

   4   Amended Complaint].”)

   5         In the present case, Plaintiffs’ Fifth Cause of Action fails to identify a single
   6
       product that is accused of infringement. The Complaint is devoid of any product
   7

   8   names, product numbers, product descriptions, or depictions of the products that
   9   stand accused of infringement. Nor does the Complaint provide a comparison of
  10
       the allegedly infringing wheels to the asserted designs. Instead, Plaintiffs have
  11

  12   provided legal conclusions couched as factual allegations, by stating that
  13   Defendants’ have infringed by “using, selling and/or offering to sell…wheels which
  14
       embody the design covered by Plaintiffs’ patents.” (See Dkt. 1 at ¶92.) Such
  15

  16   conclusory statements do not pass muster under Fed. R. Civ.P. 12(b)(6). See, e.g.,
  17   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
  18
             Courts in this Judicial District have dismissed Complaints containing far
  19

  20   more detailed infringement allegations. For example, in Sanho Corp., the
  21
       complaint at issue attached copies of the asserted design patents and also identified
  22
       the infringing products by name. (See Case No. 8:20-cv-00745-JLS-DFM at Dkt.
  23

  24   39.) Despite this, the Complaint was still dismissed because the plaintiff did not
  25
       make any factual allegations that the accused products were similar to the design
  26
       patents and it did not “incorporate any drawings or photographs that [would] allow
  27

  28   the Court to infer a plausible claim of infringement. See Sanho Corp. at *4.
                                                   3
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 7 of 11 Page ID #:129



   1   Conversely, in Puma SE, the court properly denied a motion to dismiss, after noting
   2
       that the operative complaint contained side-by-side depictions of the asserted
   3

   4   design and the accused product. See Puma SE v. Forever 21, Inc., No. CV17-2523

   5   PSG EX, 2017 WL 4771004, at *2 (C.D. Cal. June 29, 2017). A sample of the
   6
       comparison from Puma SE is depicted below:
   7

   8

   9

  10

  11

  12

  13

  14
             In sharp contrast, Plaintiff’s Complaint fails to identify any products accused
  15

  16   of infringement, much less provide depictions of the accused products or
  17
       comparisons of the accused and infringing designs. Again, Plaintiffs claim is
  18

  19
       buttressed only by legal conclusions masquerading as factual statements, such as

  20   “Defendants have infringed by using, selling and or offering to sell…wheels which
  21
       embody the design covered by Plaintiff’ patents.” (See Dkt. 1 at ¶92.) This
  22

  23
       statement is insufficient to survive a motion to dismiss, and it is also confusing as it

  24   suggests that the laundry list of design patents referenced in the Complaint
  25
       somehow embody only a single design. Plaintiffs’ Fifth Cause of Action must
  26
  27   therefore be dismissed.

  28
                                                   4
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 8 of 11 Page ID #:130



   1                   b. Plaintiff’s Fifth Cause of Action Should be Dismissed as
   2                      Failing to Identify the Asserted Patents

   3         Plaintiffs’ Complaint should similarly be dismissed for failing to property
   4
       identify the asserted design patents. To survive a motion to dismiss, a claim for
   5

   6   design patent infringement must identify the patents being asserted. See Puma SE

   7   v. Forever 21, Inc., No. CV17-2523 PSG EX, 2017 WL 4771004, at *2 (C.D. Cal.
   8
       June 29, 2017). In the present case, Plaintiffs identify the asserted patents as
   9

  10   follows:
  11                Plaintiff BMW AG owns various valid and lawfully
                    issued United States Design Patents, including but not
  12                limited to wheel design patent nos: D696,178; D792,315;
                    D560,585; D758,943; D748,560; D615,018; D671,473;
  13                D686,128; D826,128; D630,564; D661,239; D621,770;
                    D697,007; and D686,130 (collectively the “BMW Design
  14                Patents.”)
                     (See Dkt. 1 at ¶36) (emphasis added).
  15

  16         Plaintiffs thereafter baldly accuse Wheels Outlet of infringing upon the
  17
       “BMW Design Patents.” (See Dkt. 1 at ¶¶92-93.) As a consequence of using the
  18

  19   “including but not limited to” language when defining the asserted “BMW Design
  20   Patents,” Plaintiffs have created an opened ended list of design patents that may
  21
       potentially be asserted against Wheels Outlet. This is especially troubling here as
  22

  23   the United States Patent and Trademark Office currently lists over 1500 design
  24   patents as being assigned to Bayerische Motoren Werke AG. In order to state a
  25
       claim for patent infringement, a plaintiff must, as a minimum, property identify the
  26
  27   patents that are being asserted. See Puma SE at *2. Plaintiffs’ Complaint fails in
  28
                                                  5
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 9 of 11 Page ID #:131



   1   this regard and must be dismissed.
   2
                 3. SHOTGUN PLEADINGS ARE NOT PERMITTED
   3

   4         “Shotgun pleadings are pleadings that overwhelm defendants with an unclear

   5   mass of allegations and make it difficult or impossible for defendants to make
   6
       informed responses to the plaintiff's allegations. They are unacceptable.” Bristol SL
   7

   8   Holdings, Inc. v. Cigna Health Life Ins. Co., No. SACV1900709AGADSX, 2020
   9   WL 2027955, at *2 (C.D. Cal. Jan. 6, 2020); see also Peterson v. Johnson, No.,
  10
       SACV160240AGJCGX, 2016 WL 11515452, at *2 (C.D. Cal. Nov. 14,
  11

  12   2016)(noting that a pleading that incorporates by reference all preceding paragraphs
  13   is an impermissible shotgun pleading); Mason v. City of Orange, 251 F.R.D. 562,
  14
       563–64 (C.D. Cal. 2008)(“Experience teaches that, unless cases are pled clearly and
  15

  16   precisely, issues are not joined, discovery is not controlled, the trial court's docket
  17   becomes unmanageable, the litigants suffer, and society loses confidence in the
  18
       court's ability to administer justice.”)
  19

  20         Court often define a shotgun pleading as a claim that incorporates all the
  21
       preceding paragraphs regardless of their factual relevance. Plaintiffs’ Complaint
  22
       presents an even more dizzying situation in that each count incorporates by
  23

  24   reference “each of the other allegations set forth elsewhere in this Complaint.” (See
  25
       Dkt. 1 at ¶¶54, 65, 76, 82, 90, 97.) Namely, instead of incorporating by reference
  26
       the preceding paragraphs (which is impermissible), Plaintiffs have incorporated by
  27

  28   reference all of the facts detailed in the entirety of Complaint into each count. The
                                                    6
          DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 10 of 11 Page ID #:132



    1   Complaint becomes even more opaque when one considers that Plaintiffs’ are
    2
        asserting 14 (or more) different design patents and 20 different trademark
    3

    4   registrations against an unknown number of unidentified, and otherwise

    5   unspecified, products.
    6
              Plaintiffs’ Complaint should be dismissed as an impermissible shotgun
    7

    8   pleading.
    9               4. CONCLUSION
   10
              Wherefore, Defendant Wheels Outlet USA, LLC respectfully seeks entry of
   11

   12   an order dismissing Plaintiffs’ Complaint for failure to state a claim under Fed. R.
   13   Civ. P. 12(b)(6).
   14                                              Anthony B. Gordon
                                              _____________________________________
   15                                         Anthony B. Gordon
   16                                         Gordon & Gordon, a Professional Law
                                              Corporation
   17                                         5550 Topanga Canyon Blvd., Suite 200
   18                                         Woodland Hills, CA 91367
                                              Phone: (818) 887-5155
   19                                         Email: law@anthonybgordon.com
   20                                         and
   21                                         Michael J. Colitz, III
                                              FL Bar Number: 164348
   22
                                              GrayRobinson, PA
   23                                         401 East Jackson Street, Suite 2700
                                              Tampa, Florida 33602
   24
                                              Phone: (813) 273-5000
   25                                         Email: michael.colitz@gray-robinson.com
                                              Pro Hac Vice Application Pending
   26
   27                                         Attorneys for Defendant Wheels Outlet USA,
                                              LLC
   28
                                                   7
           DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08696-JFW-KS Document 28-1 Filed 01/27/21 Page 11 of 11 Page ID #:133



    1

    2                              CERTIFICATE OF SERVICE

    3
                 I hereby certify that on January 27 2021, the foregoing document was

    4
        electronically filed with the Clerk of the court for the United States District Court,

    5
        Central District of California, using the Court’s Electronic Case Filing (ECF)

    6
        system. The ECF system routinely sends a “notice of Electronic Filing” to all

    7
        attorneys of record who have consented to accept this notice as service of this

    8
        document by electronic means.

    9
                                                    Anthony B. Gordon
   10
                                                ___________________________

   11
                                                Anthony B. Gordon

   12

   13
        #43327694 v1
   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                    8
            DEFENDANT WHEELS OUTLET USA, LLC’S MEMORANDUM OF POINTS AND AUTHORITIES
